Opinion by
Orlady, P. J.,
The only error alleged is that, the trial judge refused to direct a verdict for the defendant and subsequently refused to enter judgment, notwithstanding the verdict in plaintiff’s favor.
The disputed facts were fairly submitted to the jury in a charge which is free from error. The testimony of the plaintiff’s witnesses demonstrate that the motorman of the defendant’s car disregarded his duty by approaching this grade crossing at an excessive rate of speed, and failed to slow up his car, at the street intersection as required by the ordinance of the city. The contributory negligence of the plaintiff depended entirely on disputed facts which could only be solved by a jury. Under the authority of Frame v. Electric Trac. Co., 180 Pa. 49; Mease v. Union Traction Co., 208 Pa. 434; Randall v. Philadelphia Rapid Trans. Co., 62 Pa. Superior Ct. 531, a person about to cross a street at a regular crossing, is not bound to wait, because a car is in sight, if it is at such a distance from him that he has reasonably ample time to cross, if it is run at its usual rate of speed. Taking into consideration the character of the plaintiff’s team and van, and the distance the car was from him when he entered upon the crossing, the jury was fully warranted in finding that he was not guilty of contributory negligence.
The judgment is affirmed.